DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
i.	Multiple cancers (claims 1 and 19)
ii.	Multiple checkpoint inhibitors and combinations thereof (claims 1, 8-11 and 69). 
iii.	Multiple additional therapies (Claim 23)
Applicant is required, in reply to this action, to elect a single disclosed species or single grouping of patentable distinct species from each of groups i-iii (e.g. group i, elect breast cancer; group ii, elect CTLA4 and PD-L1; group iii, elect chemotherapy) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of a, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zitvogel (WO 2016/009017 A1, published 1/21/2016)
Zitvogel discloses a combination comprising an oncolytic virus and one or more immune checkpoint inhibitors for use in the treatment of proliferative disease, wherein the virus is a vaccinia virus defective for thymidine kinase (claims 2, 3). The checkpoint inhibitor inhibits PD-1, PD-L1, PD-L2, LAG3, Tim3, BTLA or CTLA4 (claim 11), in particular PD-1 and in particular the antibodies nivolumab, lanbrolizumab or pidilizumab (claim 12). Alternatively, the immune checkpoint inhibitor is an antibody that binds PD-L1 (claim 13) or CTLA-4 including ipilimumab or tremelimumab (claim 14), administered at an amount of 2mg/kg to 15mg/kg (claim 15), by intravenous, intratumoral or intraperitoneal route (claim 16). The proliferative disease is melanoma, renal cancer, prostate cancer, breast cancer, colorectal cancer, lung or liver cancer (claim 19). The examples relate to the combination of an oncolytic vaccinia virus and anti-PD-1 or anti- CTLA4 antibody (page 40-46). The oncolytic vaccinia virus used is a Western Reserve strain defective for thymidine kinase and RR- (page 41, lines 4-10). The subject is a human (page 8, lines 13-20). Zhang further discloses that sequences for the I4L and F4L genes and their .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SUNG MIN YOON/               Examiner, Art Unit 1643      

/HONG SANG/               Primary Examiner, Art Unit 1643